China Digital Communication Group
A-3. Xinglian Industrial Zone.
He Hua Ling Pingxin Road. Xin Nan. Ping Hua
Town. Longgang. Shenzhen China 51811
 


As you know, our firm audited the financial statements of China Digital
Communication Group (the “Company”) for the year ended December 31, 2004 (the
“2004 Annual Financial Statements”) and reviewed the Company’s financial
statements for the quarters ended March 31, 2005, June 30, 2005 and September
30, 2005 (the “2005 Quarter Reports”).


Based upon new information and communication with the SEC, we have concluded
that the Company was required to do purchase price allocation and assign value
to intangible asset for the acquisition of Billion Electronics Co., Ltd. on
November 15, 2004.
 
Accordingly, this is to advise you that appropriate disclosure should be made to
all appropriate parties, including in a Current Report on Form 8-K, to prevent
reliance on our previously issued audit report with respect to the 2004 Annual
Financial Statements.




 
/s/ Lichter, Yu & Associates  
Lichter, Yu & Associates
 
July 23, 2007